DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/16/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-7 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 and 10/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al (JP 2010-142910A), hereinafter “Nagata”.
Regarding claims 1, 6 and 7, Nagata discloses an object handling control device / the associated method and the associated product (e.g. via a robot system for assembling where the male connector 1052 arranged at the table setting palette 110, and does the work which fits into the female connector 1051 in the housing 109 with an obstacle. The invention describes asking for the area (the 1st region) away from the obstacle at a constant distance automatically preliminarily and the curve (course) which does not pass along an area (e.g.  obstacle) (the 2nd region). In the fitting operation, the data at the time of instruction by a force sensor is compared with the data at the time of reproduction operation, and there is a description which judges a success/failure of work ([0034]). Using force control, the position (the 3rd region) of fitting operation is arranged below the area (the 2nd region) which has the obstacle 1084 in Fig.7), comprising one or more processors configured to: 
acquire at least object information and status information, the object information representing an object grasped by a grasper, the status information representing an initial position and a destination of the object (see fig. 2 and see [0020] disclosing In FIG. 2a, an example is taken in which a male connector 1052 arranged in a serving pallet 110 is gripped by an end effector 104 and fitted into a female connector 1051 in a housing 109.          

    PNG
    media_image1.png
    1144
    752
    media_image1.png
    Greyscale

In FIG. 2a, a robot 101 is simplified so as to be easily grasped. A plurality of known obstacles 1081 and 1082 are provided in the housing 109. The operator first directs the end effector 104 to the serving pallet 110 with the direct teaching or indirect teaching described above. After being guided to the serving pallet 110, the male connector 1052 may be actually gripped by an end effector (gripper) and registered as a teaching position. Adjusting the attitude of the robot to an appropriate approach posture or gripping the connector accurately at the gripping center of the gripper requires a long time when the skill of the operator is low. Therefore, in this case, the connector is not actually held, and the posture is set to a rough posture to such an extent that the connector does not come into contact with an obstacle, and thus the connector acquisition position A on the service pallet is provisionally taught. For example, it is taught that a gripper in a closed state is positioned in a space several cm above the center of the male connector 1052. At the same time, the operator sets the grasping direction of the connector (posture of the end effector) using the teaching device 103 or the like.);
set, when the grasper grasping the object moves from the initial position to the destination, a first region, a second region, and a third region in accordance with the object information and the status information (see [0030] disclosing on the basis of the posture of the end effector and the elbow angle at each position obtained by the posture calculation unit 1024 as described above, an operation command along a series of operation paths (a one point difference line in FIG. 3) is generated in the command generation unit 1021, and stored in the teaching data storage unit 1023 as a work program, and the posture teaching operation is ended.), 
         
    PNG
    media_image2.png
    558
    435
    media_image2.png
    Greyscale

the first region being a region in which the grasper is allowed to move without being restricted by an obstacle present in a space between the initial position and the destination (see [0020] as above as disclosed above), 
the second region being a region in which the grasper is restricted from moving due to the obstacle (see [0021] disclosing the position of the known obstacle 1081 or 1082 in the housing 109 and a via position B for avoiding an obstacle are taught. In this embodiment, for ease of explanation, only one point is used as the via position, but a plurality of via points may be provided depending on the number of obstacles and arrangement. If the position and size of the known obstacle can be taken into the controller 102 based on CAD data or the like of the housing 109, the teaching of the obstacle can be omitted. In order to obtain CAD data in the controller 102, for example, the following is performed. First, the CAD data is fetched in the teaching data storage unit 1023, and the vertex of the obstacle is extracted from the CAD data, and the position and the size of the obstacle 1082 in the robot coordinate system are defined. For example, when the obstacle 1082 is a rectangular parallelepiped, it becomes the 8 vertexes. A 10821-10824 shown in FIG. 2a shows a part of a vertex of an obstacle 1082. When information of an obstacle cannot be acquired by CAD data or the like, a robot is actually operated as in the case of the connector acquisition position A or the like, and the end effector 104 is guided to the apex and the position of the surface of the obstacle, and stored as information on an obstacle in the teaching data storage unit 1023.), 
the third region at least part of which is set below the second region, the third region being a region in which the grasper is operated under force control (see [0023] disclosing the end effector 104 is guided to a position in the vicinity of the connector acquisition position A and the middle of the female connector 1051 without interfering with the obstacle position, and is registered in the teaching data storage unit 1023 as the via position B. When CAD data or the like is available, an operator may operate the teaching device 103 to display an obstacle position and a connector acquisition position A on a display, and each position of the female connector 1051 may be displayed on a display, and may be determined based on the positional relationship so as to be input as an appropriate position B. Alternatively, a position (area) at a predetermined distance from an obstacle may be automatically determined in advance, and a curve (for example, an n-th curve of 2 or more) that does not pass through this area while connecting the connector acquisition position A and the female connector 1051 may be obtained and registered as the via position B on the curve.); and 
calculate a moving route along which the object is moved from the initial position to the destination with reference to the first region, the second region, and the third region (see [0034] disclosing in the controller 102, a work state determination part 1025 (see FIG. 5) for determining whether or not an assembly operation is successful is provided, and when the work situation determination part 1025 determines that the work is failed during the reproduction operation, the work position detection sensor 106 is used to automatically remeasure the position of the work and retry the work. The connector fitting will be described as a specific example. When a work situation determination part 1025 determines that a connector fitting operation is failed, a command for moving a robot from a command generation part 1021 to an assembly fitting position C is issued. After moving to the assembly and fitting position C, the position of the female connector 1051 is again measured by the work position detection sensor 106 disposed on or around the end effector 104, and the detailed position C ″ of the female connector 1051 is recaptured. The determination of success / failure of the assembling operation is made by, for example, determining whether or not the end effector 104 has reached the position instructed by the command in the insertion direction within the work status determination unit 1025. For example, in FIG. 6, the male connector 1052 interferes with the female connector 1051, and the connector fitting is not completed. In this case, a command position (a dotted line in the drawing) of a robot coordinate system in which a position command for each axis of the robot 101 is sequentially converted ; When a feedback position in a robot coordinate system in which a position feedback value obtained from encoder information of a motor is converted in forward direction is compared, an error between them (indicated by a both-end arrow in FIG. 6) exceeds a preset threshold value, and it is determined that a work failure has occurred. Further, it is also possible to provide a force sensor between the end effector and the robot hand, store a time-series pattern of the force sensor information at the time of successful work in advance in the teaching data storage unit 1023, and compare the time series pattern with the time series pattern at the time of the reproduction operation, thereby determining the success / failure of the operation. The determination result of success / failure of the assembly operation may be displayed on the display of the teaching device 103 and presented to the operator.).  
          
    PNG
    media_image3.png
    507
    432
    media_image3.png
    Greyscale

           
    PNG
    media_image4.png
    542
    429
    media_image4.png
    Greyscale

Regarding claim 2, Nagata discloses wherein in the second region, at least the grasper is restricted from approaching the obstacle from upward to downward (see [0007] disclosing the robot controller is provided with a work grip point and a fitting point which are tentatively taught, and a via point between the work grip point and the fitting point. The operation program which avoids the aforementioned obstacle from the attitude of the aforementioned end effector in the aforementioned point work and a fitting point and the position of the obstacle which exists on the aforementioned periphery of a robot, and performs fitting is generated; see [0037] disclosing attitude calculation unit 1024, a method of correcting in real time a work program along a new operation path for avoiding the obstacle 1084 from information such as the position and size of an obstacle is used. A safety area (a dotted line in FIG. 7) expanded by a predetermined distance from the contour of an obstacle is set in advance in consideration of the size and the like of an end effector, and a safety area is applied around the safety area when the obstacle 1084 is detected and the operation path is changed so as to pass the outside. In addition, when the operation path changes abruptly in the case of avoiding the safety area, a filter process or the like is added so as to smoothly connect the operation paths.).  
Regarding claim 3, Nagata discloses wherein the third region includes: a first control region in which pressing control is performed as the force control, and a second control region in which repulsive control is performed as the force control (see [0019] disclosing in the teaching operation stage, an operator presses an operation button corresponding to each of the axes of the robot arranged on the teaching device 103 to manipulate the robot, or applies stress to a force sensor (not shown) arranged near the end effector 104, and guides the robot by the force control. See [0034] disclosing it is also possible to provide a force sensor between the end effector and the robot hand, store a time-series pattern of the force sensor information at the time of successful work in advance in the teaching data storage unit 1023, and compare the time series pattern with the time series pattern at the time of the reproduction operation, thereby determining the success / failure of the operation. The determination result of success / failure of the assembly operation may be displayed on the display of the teaching device 103 and presented to the operator.).  
Regarding claim 5, Nagata discloses an object handling device (see fig. 1: robot 101) comprising: the object handling control device according to claim 1 (see fig. 1: via controller 102); a grasper (see fig. 1: via effector or gripper 104); and a motion controller that causes the grasper grasping the object to move along the calculated moving route (see fig. 1: via servo control unit 1022).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 6,699,007 to Huang et al – which is directed to method and apparatus for palletizing rectangular packages received in random size and weight. A "corner"-based modeling system is used to assist in evaluating possible placements of packages accumulated on a line conveyor, and a placement evaluation process is used to select a "best" package placement based on heuristic analysis. Statistically-based measurement and comparison is used to assist in the evaluation process.
2. – US 2014/0277719 to Kamiya et al – which is directed to robot picking system includes a robot including a gripper that picks up a target work in a first stocker accommodating a plurality of works, a control device that controls an operation of the robot, and an image acquiring device that acquires image data including information related to the target work. The control device includes a trajectory calculating unit that sets a first trajectory including a first zone in which a posture of the gripper is changed and a second zone in which the gripper having the changed posture approaches the target work that is a picking-up target.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664